PER CURIAM.
After entering final judgment in this domestic dispute, the trial court on rehearing correctly increased the husband’s share of his military pension to comply with DeLoach v. DeLoach, 590 So.2d 956 (Fla. 1st DCA 1991), but made no other changes. In light of the improvement in the husband’s finances effected by the pension ruling, on this appeal by the wife from the amended final judgment we remand for an upward adjustment in the child support award, which we deem required in some amount under the circumstances, and for reconsideration, in the trial court’s discretion, of the denial of alimony and of the terms of equitable distribution.